Citation Nr: 0200466	
Decision Date: 01/14/02    Archive Date: 01/25/02	

DOCKET NO.  01-05 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,110.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.  

This matter arises from an October 2000 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Detroit, Michigan, Regional 
Office (RO).  Therein, it was held that the veteran's request 
for waiver of recovery of the overpayment at issue was not 
timely received.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefit in the 
amount of $1,110 was timely received.

2.  The overpayment at issue occurred as a result of error by 
the veteran in accurately reporting his annual income.

3.  The veteran was at fault in the creation of the 
overpayment at issue.

4.  The veteran's monthly living expenses exceed his monthly 
net income; collection of the instant indebtedness would, 
therefore, subject him to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in 

the amount of $1,110 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except 

for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
also finds that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The threshold question to be addressed is whether the 
appellant timely filed a request for waiver of recovery of 
the indebtedness at issue.  In its denial, the RO determined 
that the veteran's waiver request was submitted subsequent to 
the expiration of the 180-day time limit.  See 38 C.F.R. 
§ 1.963(b)(2).  The RO cited a letter purportedly sent to the 
veteran in August 1999 in support thereof.  However, a review 
of the claims file indicates only that action was taken by 
the RO on July 26, 1999, to reduce the veteran's pension 
entitlement retroactively, and that an undated letter 
subsequently was sent to the veteran.  The record does not 
otherwise indicate that the veteran was notified of the 
overpayment at issue more than 180 days prior to his waiver 
request.  Resolving all doubt in the veteran's favor, the 
Board finds that the veteran's waiver request was timely 
received.  See 38 U.S.C.A. § 5107 (West Supp. 2001).

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue.  Although his 
representative alluded to the possibility of 

administrative error in this case because "the AOJ has the 
capacity to cross check the records from the Department of 
Health and Human Services before payments were made to the 
appellant," that assertion goes to the question of the 
veteran's relative degree of fault in the creation of the 
debt.  Parenthetically, the veteran has conceded in various 
statements that he under reported his income.  Because the 
appellant's relative degree of fault in the creation of the 
indebtedness rather than the validity of the indebtedness 
itself is at issue, and because the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  Also of note is that the RO considered the facts 
in this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.

The remaining question is whether it would be against equity 
and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-a-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the veteran's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the 

appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted solely from the veteran's 
failure to promptly notify VA of the precise amount of his 
earnings and Social Security benefits.  As a result, the 
veteran was paid additional improved disability pension 
benefits at a rate greater than that to which he was entitled 
beginning January 1, 1998.  Accordingly, the Board must 
conclude that the veteran was at fault in the creation of the 
debt; but for his failure to promptly and accurately notify 
VA of his income, the overpayment at issue would not have 
been created.

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the debt would 
deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, in support.  This indicates that the 
veteran has net monthly income totaling $825 from his Social 
Security benefits and his improved disability pension 
benefits.  In contrast, he has monthly living expenses, 
exclusive of installment contracts and other debts, totaling 
$835.  It should be noted, further, that the veteran did not 
list such items as the cost of clothing, automobile 
insurance, and incidental living expenses in his average 
monthly expenses.  In addition, the veteran reported that, 
aside from the resale value of his automobiles, he had cash 
on hand of only $375.  It should be noted further that the 
veteran is 81 years of age, and the prospects of his income 
increasing in the foreseeable future are limited.  Under the 
circumstances, the Board must conclude that recoupment of the 
indebtedness at issue would deprive the veteran of life's 
basic necessities, would defeat the purpose for which the 
improved disability pension benefit program is intended, and 
would subject the veteran to undue economic hardship.

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at 

issue would not violate the principles of equity and good 
conscience.  In this regard, the appellant's inability to 
repay the indebtedness overrides other equitable 
considerations.  As such, there is no reason to address other 
questions integral to an equity and good conscience 
determination.


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $1,110 is granted. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

